DETAILED ACTION

This action is in response to the Supplemental Amendment After Request For Continued Examination (RCE) received on October 1, 2020.

Allowable Subject Matter

Claims 1-4, 7-12, 14 and 17-24 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call by Norman K. Freda on January 19, 2021.
The application has been amended as follows:
Claim 23: The arrangement as claimed in claim 22, wherein: an intermediate region of the cylindrical running surface extends axially between the at least two circumferential depressions; the piston is disposed within the cylinder bore with play between the piston and the cylindrical running surface; and when aligned with the intermediate region of the cylindrical running surface, at least one of the plurality of piston rings is in running surface such that the piston is substantially prevented from deflecting and striking the cylindrical running surface.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose a cylinder bore for a cylinder housing of an internal combustion engine, comprising: a region between an upper reversal point and a lower reversal point at which the piston reaches a maximum speed during engine operation; at least two circumferential depressions formed within the region, the at least two circumferential depressions each having a diameter greater than a diameter of the cylinder bore above the region and below the region; wherein a roughness of the cylinder running surface in a region of the at least two circumferential depressions is less than in regions outside the at least two circumferential depressions; wherein the diameters of the at least two circumferential depressions are greater by 5 µm to 30 µm than at least one of the diameter of a cylinder bore above the region and the diameter of the cylinder bore below the region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747